Form: Dismiss TRAP 42.3



COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS





IN THE INTEREST OF 


W.J.C., A CHILD




§
 
§
 
§
 
§
 
§

§

No. 08-07-00097-CV

Appeal from
 288th District Court

of Bexar County, Texas

(TC # 1999-EM5-03241)



MEMORANDUM OPINION


	William Collier, pro se, attempts to appeal from a judgment entered by the trial court on
February 1, 2007.  Having determined on our own motion that Appellant failed to timely perfect
this appeal, we dismiss the appeal for want of jurisdiction.
	A civil appeal is perfected when the notice of appeal is filed.  Tex.R.App.P. 26.1; see
Restrepo v. First Nat'l Bank of Dona Ana County, N.M., 892 S.W.2d 237, 238 (Tex.App.--El
Paso 1995, no writ)(applying former Tex.R.App.P. 40(a)(1)).  When no motion for new trial or
request for findings of fact or conclusions of law is filed, the notice of appeal must be filed
within thirty days after the judgment is signed.  Tex.R.App.P. 26.1; Restrepo, 892 S.W.2d at 238. 
A notice of appeal is considered timely if filed within fifteen days of the due date and
accompanied by a reasonable explanation for the failure to file on the due date.  Verburgt v.
Dorner, 959 S.W.2d 615, 617 (Tex. 1997).
	By letter dated April 16, 2007, the Court gave Appellant notice of our intent to dismiss
this appeal within ten days unless he could show grounds for continuing the appeal. 
Tex.R.App.P. 42.3.  We have received no response from Appellant.  Accordingly, the appeal is
dismissed for want of jurisdiction.

June 14, 2007						 
							ANN CRAWFORD McCLURE, Justice

Before Chew, C.J., McClure, and Carr, JJ.